Citation Nr: 0015085	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-45 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a left hip 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
May 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision from the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

In his August 1994 substantive appeal, the veteran contended 
that he had also injured his back when he fell from the truck 
on Johnson Island, and that he was continuing to suffer from 
this injury.  As this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a left hip injury is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a left hip injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

There is no documentation in the service medical records of a 
diagnosis of a left hip injury.  The veteran's enlistment 
examination documented a negative history, and no 
abnormalities were noted on examination.  

On separation examination in April 1956, the veteran denied 
problems with arthritis, and bone, joint, or other 
deformities.  He also denied neuritis.  On examination it was 
concluded that there were no defects.  Examination of the 
lower extremities was described as normal.  

During a release from active duty examination in June 1960, 
the veteran again denied problems with arthritis and bone or 
joint deformities, and the examiner documented the lower 
extremities as being normal.  No defects were found.  

Post-service medical records dated from March 1979 to March 
1993 document no diagnosis of a left hip injury.  There are 
only two references made in these records to lower extremity 
problems.  The first was in March 1979 during which a slight 
tingling in the foot and intermittently in the leg were 
reported.  It was not specified which lower extremity the 
veteran was referring to.  In November 1986 occasional left 
leg pain was reported; however, no diagnosis was documented.  
During an evaluation for abdominal pain in March 1993 it was 
noted that the veteran's musculoskeletal history was 
unremarkable.  

On VA examination in May 1994 the veteran reported injuring, 
in pertinent part, his left hip in 1955 when he fell off a 
fire engine crash truck while on Johnson Island.  He reported 
developing pain with radiation over the last several years.  
He also reported weakness in the left leg.  

X-rays of the left hip revealed acetabular osteophytic 
collar/degenerative joint disease of the left hip.  The 
pertinent diagnosis was degenerative joint disease of the 
left hip.  No opinion as to the etiology of the degenerative 
joint disease was documented in this report.  

In June 1994 the RO denied service connection for residuals 
of a left hip injury.  The veteran appealed this decision in 
June 1994 and contended that not all of his service medical 
records were on file.  He specified that he had been given 
treatment at the "USAF Dispensary at Johnson Island in the 
South Pacific."  

In his August 1994 substantive appeal, the veteran contended, 
in pertinent part, that he had been suffering from 
intermittent pain and other problems with his left hip ever 
since injuring it on Johnson Island.  

In August 1994 the RO sent a request to the National 
Personnel Records Center (NPRC) specifically asking that it 
obtain records of treatment of a left hip injury at the 
United States Air Force (USAF) Dispensary at Johnson Island 
in the South Pacific.  No response was made to this request.  

Another request was sent to the NPRC in April 1996.  The NPRC 
responded that it had already forwarded all available medical 
records.  The NPRC also specified that the veteran's file was 
intact and was not fire-related; that is, his file was not 
damaged by the 1973 fire in St. Louis.  

In June 1996 the RO sent a notice to the veteran requesting 
that he complete and return the enclosed NA Form 13055, and 
that he provide in this form specific information concerning 
his in-service treatment and/or hospitalization.  It also 
requested that he provide any service medical records in his 
possession and any other alternative sources that could be 
useful in substantiating his claim.  

There is no record of the veteran responding to this notice.  
Nor is there any indication that this notice was not received 
by the veteran.  

In February 1997 a Supplemental Statement of the Case (SSOC) 
was sent to the veteran.  It was returned to the sender with 
an "ATTEMPTED UNKNOWN" notification stamp.  

The RO sent a request in March 1997 to the local postmaster 
and asked that it furnish a new address, if available, for 
the veteran.  The postmaster indicated in response that the 
veteran's current address was unknown.  

The RO sent another request to the postmaster in January 1999 
and received the same response.  The postmaster additionally 
noted that the house was vacant at the address specified by 
the RO.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 



In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

The Board initially notes that the veteran contended in June 
1994 that his service medical records were incomplete and 
that he had been treated for his left hip at the USAF 
Dispensary on Johnson Island.  

The record shows that the RO attempted to retrieve these 
records pursuant to the veteran's contention.  The NPRC 
responded that the veteran's file was complete and was not 
fire-related.  

The RO also sent a notice to the veteran providing him with 
the opportunity to provide specifics as to where and when he 
was treated for his left hip while in the service and to also 
provide alternative forms of evidence to help substantiate 
his claim.  

The veteran did not respond to this notice.  The record shows 
that the veteran no longer resides at his last address of 
record, and the record shows that the RO diligently attempted 
to determine his current or new address without success.  It 
contacted the postmaster twice and it was indicated both 
times in response that his new address was not known.  

In light of the above, the Board concludes that any further 
attempt to obtain the above-specified service medical records 
would serve no useful purpose and would only impose 
unnecessary burdens on VA and the veteran.  See Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Therefore, the Board will 
proceed with an adjudication of this issue on appeal.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for residuals 
of a left hip injury must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record does not document in-service treatment of a left 
hip injury.  The veteran has contended that he was treated 
for a left hip injury in service.  The veteran has a current 
diagnosis of degenerative joint disease of the left hip.  

However, there is no medical evidence of a nexus between his 
current left hip disability and an in-service left hip 
injury.  There are no documented medical opinions or other 
competent evidence of record linking the veteran's current 
left hip disability to military service.  Id.  

In addition, there is no evidence that any chronic disease, 
including arthritis, was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's current left hip 
disability and his alleged continuity of symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).  

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's left hip disability is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between his current left hip disability and his military 
service.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for 
residuals of a left hip injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of residuals of 
a left hip injury is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for residuals of a left hip 
injury, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

